Jian-Guo Yu v Greenway Mews Realty L.L.C. (2015 NY Slip Op 08932)





Jian-Guo Yu v Greenway Mews Realty L.L.C.


2015 NY Slip Op 08932


Decided on December 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2015

Friedman, J.P., Renwick, Saxe, Kapnick, JJ.


16300 116885/05 590639/10

[*1] Jian-Guo Yu, et al., Plaintiffs, ——
vGreenway Mews Realty L.L.C., et al., Defendants. 
Greenway Mews Realty L.L.C., Third-Party Plaintiff-Respondent, Little Rest Twelve, Inc., Third-Party Plaintiff, 
UAD Group, Third-Party Defendant-Appellant.


Clausen Miller P.C., New York (Melinda S. Kollross of counsel), for appellant.
Lester Schwab Katz & Dwyer, LLP, New York (Harry Steinberg of counsel), for respondent.

Order, Supreme Court, New York County (Martin Shulman, J.), entered January 16, 2015, which, among other things, granted third-party plaintiff Greenway's motion for summary judgment against third-party defendant UAD Group, unanimously affirmed, with costs.
There is no question that UAD was the actual party responsible for plaintiff Yu's injury, and that UAD was contractually required to indemnify third-party plaintiff Little Rest for, among other things, any "losses and expenses, including . . . attorneys' fees." Little Rest assigned to Greenway its right to contractual indemnity from UAD. Accordingly, the motion court correctly determined that UAD must pay to Greenway the settlement amount Greenway paid to plaintiff, plus interest, as well as the attorneys' fees Greenway incurred in defending Little Rest in the first-party action. UAD's assertion that it has no obligation to pay unless and until Little Rest itself makes a payment toward the settlement amount or Greenway's attorneys' fees, is unavailing.
We have considered UAD's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 3, 2015
CLERK